—Order unanimously affirmed without costs. Memorandum: In this divorce action, Supreme Court did not abuse its discretion in directing plaintiff to pay attorneys’ fees in the amount of $18,469.10 to her former attorney. Plaintiffs former attorney established his entitlement to those fees at a hearing, and plaintiff did not contend that they were unreasonable. We reject the contention of plaintiff that a previous award of attorneys’ fees pendente lite limits her former attorney’s ability to recover fees due from her (see, Bisca v Bisca, 108 AD2d 773, 775, appeal dismissed 66 NY2d 741). We have examined plaintiffs remaining contention and conclude that it is without merit. (Appeal from Order of Supreme Court, Erie County, Mattina, J. — Counsel Fees.)
Present — Pine, J. P., Lawton, Hayes, Wisner and Boehm, JJ.